DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1-16 are pending in the application. Claims 14-16 have been newly added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-4, 7, and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chun et al. (Newly Cited, Pub. No.: US 2018/0368050).
Regarding claim 1, Chun discloses or suggests a method of a policy controlling device in a communication network, for supporting Public Land Mobile Network (PLMN) specific 3GPP Data Off Exempt Services (DOES), the method comprising:
the policy controlling device providing one or more uplink filters associated with a PLMN specific list of 3GPP DOES to a terminal device in the communication network (see at least paragraphs 213, 214, and 260-274, the network forwards information on the ExemptService to each UE, where the information on the ExemptService includes filter information related to ExemptService and the network additionally forwards information on a PLMN or location at which information on the ExemptService is valid),
where the policy controlling device is not a home subscriber server (HSS) (see at least paragraphs 221, 240, 260-274, the network is not a home subscriber server);
regarding claim 2, obtaining the list (see at least paragraphs 249-251);
regarding claim 3, the obtaining is implemented by configuration of the list in the policy controlling device or by fetching the list from a repository (see at least paragraphs 249-251);
regarding claim 4, the providing is implemented via a session management device and a mobility management device during one or more of: a registration procedure of the terminal device; a session establishment procedure initiated by the terminal device; and a session modification procedure initiated by the policy controlling device (see at least paragraphs 260-
regarding claim 7, the policy controlling device is a Policy Control and Routing Function (PCRF), the session management device comprises of a Serving Gateway (SGW) and a Packet Data Connection (PDN) Gateway (PGW), and the mobility management device is a Mobility Management Element (MME) (see at least paragraphs 221, 240, 260-274, PCRF, S-GW, P-GW, and MME);
regarding claim 13, a policy controlling device comprising: a processor and a memory, having stored instructions that when executed by the processor (see at least paragraphs 349-353) cause the policy controlling device to perform the method according to claim 1;
regarding claim 14, the policy controlling device is a PCRF or a PCF (see at least paragraphs 221, 240, 260-274, PCRF);
regarding claim 15, the policy controlling device receiving information on capability of supporting PLMN specific 3GPP DOES (see at least paragraphs 213 and 222, the UE informs the network of whether the UE supports a DataOff function); and
regarding claim 16, the policy controlling device receives the information on capability of supporting PLMN specific 3GPP DOES during a registration procedure of the terminal device and/or a session establishment procedure initiated by the terminal device (see at least paragraph 222, information on whether the DataOff function is supported can be included in a message such as ATTACH REQUEST message, or a Tracking Area Update message).


Allowable Subject Matter
Claims 5, 6, and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        03/17/2021